DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 5/23/2022.  Since the previous filing, claim 1 has been amended, claims 11 and 14 has been cancelled and claims 39-40 have been added.  Thus, claims 1, 3-10, 12-13, 15-31 and 37-40 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide support the limitation wherein the resistance to flow includes a significant oscillation.  The specification describes oscillations in the pressure or the flow rate in at least paragraph 131 and 132 and 135, which can be used to calculate resistance, but does not directly describe oscillation in the resistance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-13, 15-16, 18, 21-22, 26-27, 30-31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438).
In regards to claim 1, Peiris discloses a method of determining whether high flow therapy is being used by a patient (paragraph 73-74, see step of determining open CPAP interface is being used, open CPAP interface used for high flow therapy, paragraph 59 line 7-9 and 22-24, note that high flow therapy can be in the range of 0-120 I/m as disclosed in paragraph 25 of the applicant’s specification), the method comprising: determining, by evaluation of one or more signals in a controller associated with a respiratory therapy device, the one or more signals from one or more sensors (paragraph 68), whether a property of a flow of air being delivered during a high flow therapy operation mode (system monitors gas flow when interface is being worn, claim 71) by the respiratory therapy device along an air circuit to an unsealed patient interface contains a significant oscillation within a breathing rate frequency band, wherein the property of the flow of air comprises a total flow rate of the flow of air (significant oscillation is interpreted in a broad manner, paragraph 73-74, as the flow fluctuations occur during a breathing cycle while using open CPAP interface, they are within a breathing rate frequency band) and the significant oscillation results from a patient using high flow therapy when the unsealed patient interface is couple to the patient’s airway entrance (system monitors gas flow when the interface is worn by the user, claim 71), and generating, in the controller dependent on the determining, a plurality of outputs of whether high flow therapy is being used by the patient over time (step 51,57 in Fig. 5 and Fig. 7, paragraph 78 and 81, the controller determines whether open CPAP interface is being used over time, claim 71).
While Peiris does not explicitly disclose calculating, in the controller, a resistance to flow based on the total flow rate of air, determining, in the controller, whether resistance to flow is within a predetermined range, generating, in the controller, a plurality of output indications of whether high flow therapy is being used by the patient over time, and determining, in the controller, an amount of usage time of high flow therapy by accumulating the plurality of output indications, Peiris does disclose the controller recording information concerning the time, date and duration of each therapy mode operation (paragraph 85 line 1-2 and 8-13) as well as statistically informative information regarding values of pressure and gas flow rates that may be gathered over time (paragraph 85 line 8-13, claims 68-69) and that recorded data may be utilized to evaluate efficacy and compliance (paragraph 85 line 16-18 and paragraph 88).
However, White teaches a high flow therapy device (paragraph 326) capable of calculating, in the controller, a resistance to flow based on the total flow rate of air (Qoffset = Qnasal being the flow rate is used to calculate Rnasal, paragraph 102), generating a plurality of output indications based on patient data (paragraph 1057-1058).
 While neither Peiris nor White explicitly teach determining, within a controller, whether the resistance is within a predetermined range or where the resistance being in the predetermined range indicates use of high flow therapy.  However, Peiris teaches that open CPAP interfaces, used for high flow therapy, pose higher resistances (Peiris: paragraph 72-73) and that determination of open or closed interfaces, i.e.: high flow therapy or not, can be determined using evaluation of pressure and flow ranges of the delivered air (Peiris: 73-74) and White establishes a relationship between resistance, pressure and flow rate (White:                         
                            
                                
                                    R
                                
                                
                                    n
                                    a
                                    s
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                            r
                                            a
                                            n
                                            s
                                        
                                    
                                    
                                        
                                            -
                                            P
                                        
                                        
                                            c
                                            h
                                            a
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            n
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                
                            
                        
                     where Rnasal is resistance, Ptrans and Pchar are pressures and Qnasal is air flow, paragraph 102).  The combination may therefore calculate resistance using known or measured values and monitor changes in said resistance based upon changes in said values due to differences indicated by different therapies.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a range of resistances which denote usage of a open interface, i.e.: high flow therapy, as Peiris establishes the relationship between resistance and therapy type (Peiris: paragraph 72-73) as well as using airflow and pressure measurements to determine therapy type (Peiris: paragraph 73-74) and White establishes the relationship between pressure and airflow and resistance (White: paragraph 102).  Thus, it is within the skill of the art to manipulate the equation as seen above to use a calculated value as a basis for determination of use of high flow therapy if the calculated value lies within a predetermined range.n
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris to calculate in the controller, a resistance to flow based on the total flow rate of air, determine, in the controller, whether resistance to flow is within a predetermined range, generating, generate a plurality of output indications based on acquired and calculated patient use data as taught by Peiris and White as this would allow the user or a medical professional to evaluate the patient’s compliance (White: paragraph 1058).
In regards to claim 12, Peiris in view of White teaches the method of claim 1 and the combination further teaches wherein the resistance to flow is calculated from the total flow rate of the flow of air and a pressure of the flow of air (White: Qoffset = Qnasal being the flow rate is used to calculate Rnasal, paragraph 102).
In regards to claim 13, Peiris in view of White teaches the method of claim 12 and the combination further teaches wherein the property of the flow of air is the resistance to flow (Peiris: paragraph 71) and the determining whether the property of a flow of air contains a significant oscillation within the breathing rate frequency band comprises determining whether the resistance to flow includes a significant oscillation within the breathing rate frequency band (Peiris: significant oscillation is interpreted in a broad manner, paragraph 73-74, as the flow fluctuations occur during a breathing cycle while using open CPAP interface, they are within a breathing rate frequency band; White: resistance to flow may be calculated from air flow, Qoffset = Qnasal being the flow rate is used to calculate Rnasal, paragraph 102).
In regards to claim 15, Peiris in view of White teaches the method of claim 1 and Peiris further discloses wherein the generating generates at least one of the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the resistance to flow is not within the predetermined range (paragraph 70-71, 78 and 81, knowing flow and pressure data, resistance to flow can be calculated).
In regards to claim 16, Peiris in view of White teaches the method of claim 1 and Peiris further discloses wherein the generating generates at least one of the plurality of output indications to indicate that the air circuit has been disconnected upon a determination that the resistance to flow is lower than a lower end of the predetermined range (paragraph 70-71, 78 and 81, there is no flow when a supply path is not connected to the output of a blower unit).
In regards to claim 18, Peiris in view of White teaches the method of claim 1.
Peiris does not disclose generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range.
However, Peiris teaches open CPAP therapy does not require the nasal cannula to seal against the nostrils of a user, thus some of the flow can be leaked to the atmosphere which means that the resistance to the flow is decreased comparing to when the nasal cannula is sealed against the nostrils of a user (paragraph 60).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range for the purpose of determining whether the nasal cannula is sealed or not sealed against the nostrils of a user.
In regards to claim 21, Peiris in view of White teaches the method of claim 1 and the combination further teaches accumulating the generated plurality of output indications of high flow therapy usage over time into a record of usage of the high flow therapy by the patient over time (Peiris: paragraph 85, White: paragraph 1058).
In regards to claim 22, Peiris in view of White teaches the method of claim 21 and the combination further teaches generating a compliance report based on the record of usage of the high flow therapy (Peiris: paragraph 85-88, White: paragraph 1058).
In regards to claim 26, Peiris in view of White teaches the method of claim 1 and Peiris further discloses comparing a property of the flow of air with a threshold, wherein the generating is further dependent on the comparing (paragraph 71, 78, 81, when the supply path is not connected to the output of a blower unit).
In regards to claim 27, Peiris in view of White teaches the method of claim 26 and Peiris further discloses wherein the property is a total flow rate of the flow of air, and the generating generates the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the total flow rate is less than a flow rate threshold (paragraph 71, 78 and 81).
In regards to claim 30, Peiris in view of White teaches the method of claim 1 and Peiris further discloses the controller controlling a change in operation of the respiratory therapy device based on the output indication of whether high flow therapy is being used by the patient (paragraph 79).
In regards to claim 31, Peiris in view of White teaches the method of claim 30 and Peiris further discloses wherein the change in operation of the respiratory therapy device changes a property of the flow of air being delivered by the respiratory therapy device (paragraph 79).
In regards to claim 39, Peiris in view of White teaches the method of claim 1 and wherein the generating the plurality of output indications further comprises generating an output indication that high flow therapy is not being used by the patient based on a determination that (a) the property of the flow of air does not contain a significant oscillation (significant oscillation is interpreted in a broad manner, paragraph 73-74, ability to detect fluctuations would require the ability to detect when there are not fluctuations).
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Berthon-Jones (US 2004/0123866).
In regards to claim 3, Peiris in view of White teaches the method of claim 1 and Peiris further discloses wherein the determining whether the property of the flow of air contains a significant oscillation within a breathing rate frequency band comprises: determining whether a magnitude is greater than a magnitude threshold (paragraph 74, the fluctuation is greater than 15L/min while using open CPAP interface during inspiration-expiration cycle).
Peiris does not disclose calculating a magnitude of variation within the breathing rate frequency band of a signal representing the property over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold.
However, Berthon-Jones teaches calculating a magnitude of variation over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold as an alternative known method for the purpose of comparing an input to a threshold to yield a result (paragraph 143, see comparing the threshold with the square root of the variance).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include calculating a magnitude of variation within the breathing rate frequency band of a signal representing the property over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 4, Peiris in view of White and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating comprises applying, to the signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest.
However, Berthon-Jones teaches applying, to a flow signal, a band-pass filter for the purpose of yielding a clean respiratory air flow signal (paragraph 186) and Redmond teaches application of a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest (band-pass filter with range et to respiratory function [0.1 Hz, 0.8 Hz], paragraph 116, see instant Specification 135).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include applying, to the signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest as taught by Berthon-Jones and Redmond for the purpose of yielding a clean respiratory air flow signal (paragraph 186).
In regards to claim 5, Peiris in view of White and Berthon-Jones teaches the method of claim 5 and the combination further teaches wherein the magnitude of variation is a standard deviation over the window (Berthon-Jones: paragraph 143, square root of the variance is the standard deviation).
In regards to claim 6, Peiris in view of White and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating the magnitude of variation comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band.
However, Berthon-Jones teaches the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as an alternative known method for the purpose of comparing an input with a threshold to yield a result (step 130 and 132 in Fig. 11 and paragraph 186-188).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 7, Peiris in view of White and Berthon-Jones teaches the method of claim 3 and the combination further teaches determining whether the magnitude of variation of the signal varies significantly as the window slides forward, (Peiris: paragraph 74, Berthon-Jones: paragraph 143-144, significantly is interpreted in a broad manner).
In regards to claim 8, Peiris in view of White and Berton-Jones teaches the method of claim 7 and the combination further teaches wherein the generating generates the plurality output indications to indicate that high flow therapy is being used by the patient (see claim 1 above) upon a determination that the magnitude of variation varies significantly as the window slides forward (Berthon-Jones: paragraph 141-144, see moving average variance; significantly is interpreted in a broad manner).
In regards to claim 9, Peiris in view of White and Berthon-Jones teaches the method of claim 7 and the combination further teaches wherein the determining whether the magnitude of variation of the signal varies significantly as the window slides forward comprises: calculating a measure of variation of the magnitude of variation over a further window of predetermined duration, and determining whether the measure of variation is greater than a magnitude variation threshold (Berton-Jones: paragraph 143, comparing with the variance directly).
In regards to claim 10, Peiris in view of White and Berthon-Jones teaches the method of claim 9 and the combination further teaches wherein the measure of variation is a variance (Berthon-Jones: paragraph 143, comparing with the variance directly).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Acker (US 2009/0266360).
In regards to claim 17, Peiris in view of White teaches the method of claim 1.
Peiris does not disclose wherein the generating generates at least one of the plurality of output indications to indicate that the air circuit has been occluded upon a determination that the resistance to flow is higher than an upper end of the predetermined range.
However, Acker teaches generating the output indication to indicate that the air circuit has been occluded upon a determination that the resistance to flow is increased for the purpose detecting occlusion in the tube (paragraph 41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the generating generates the plurality of output indications to indicate that the air circuit has been occluded upon a determination that the resistance to flow is higher than an upper end of the predetermined range as taught by Acker for the purpose of detecting occlusion in the tube (paragraph 41).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Berthon-Jones (US 2004/0123866) and Redmond (WO 2013/177621).
In regards to claim 19, Peiris in view of White teaches the method of claim 12 and the combination further teaches calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air (White: Qoffset = Qnasal being the flow rate is used to calculate Rnasal, paragraph 102).
Peiris does not disclose wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate.
However, Berthon-Jones teaches applying, to a flow signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest for the purpose of yielding a clean respiratory air flow signal (paragraph 186) and Redmond teaches application of a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest (band-pass filter with range et to respiratory function [0.1 Hz, 0.8 Hz], paragraph 116, see instant Specification 135).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate as taught by Berthon-Jones and Redmond for the purpose of yielding a clean respiratory air flow signal (Berthon-Jones: paragraph 186).
In regards to claim 20, Peiris in view of White, Berthon-Jones and Redmond teaches the method of claim 19 and Peiris further discloses wherein the pressure is a pressure at an outlet of the respiratory therapy device (paragraph 56).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Tatkov (US 2016/0121063).
In regards to claim 23, Peiris in view of White teaches the method of claim 21.
Peiris does not disclose adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy.
However, Tatkov teaches adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy (abstract, paragraph 55, Fig 9).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy as taught by Tatkov for the purpose of treating respiratory disorder (Tatkov: abstract).
In regards to claim 24, Peiris in view of White and Tatkov teaches the method of claim 23 and the combination further teaches wherein the parameter is a therapeutic flow rate (Peiris: paragraph 79, Tatkov: paragraph 55).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Brydon (US 6240921).
In regards to claim 25, Peiris in view of White teaches the method of claim 21.
Peiris does not disclose generating an alarm based on the record of usage of the high flow therapy.
However, Brydon teaches generating an alarm based on detection of a sudden change in pressure or flow rate beyond a threshold (column 5 line 37-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris to generate an alarm based on record of usage of the high flow therapy as taught by Brydon as this would alert the patient to an interference with the therapy delivery such as inadvertent displacement of the interface (Brydon: column 5 line 42-45).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Mielcarz (US 2015/0283342).
In regards to claim 28, Peiris in view of White teaches the method of claim 26 and Peiris further discloses generating the plurality of output indications to indicate that the respiratory therapy device is inactive (paragraph 70, the blower is off). 
Peiris does not disclose the generating generates the plurality of output indications to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold.
However, Mielcarz teaches an output indication to indicate that a respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold for the purpose of detecting the status of the device (paragraph 39).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include and the generating generates the output indication to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold as taught by Mielcarz for the purpose of detecting the status of the device (Mielcarz: paragraph 39).
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Starr (US 2002/0029004).
In regards to claim 29, Peiris in view of White teaches the method of claim 1 and Peiris further discloses a signal representing the property (paragraph 55).
Peiris does not discloses estimating a breathing rate from a signal representing the property.
However, Starr teaches estimating a breathing rate from a signal representing the property for the purpose of determining a physical characteristic associated with respiration (paragraph 86).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include estimating a breathing rate from a signal representing the property for the purpose of determining a physical characteristic associated with respiration as taught by Starr for the purpose of determining a physical characteristic associated with respiration (Starr: paragraph 86).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Starr (US 2002/0029004) as applied above, and further in view of Redmond (WO 203/177621)
In regards to claim 37, Peiris in view of White and Starr teaches the method of claim 29.
Peiris does not teach wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate.
However, Redmond teaches wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate (paragraph 116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate as taught by Redmond as this would help reduce extraneous noise.
In regards to claim 38, Peiris in view of White, Starr and Redmond teaches the method of claim 37.
Peiris does not teach wherein the lower cutoff frequency is one half the estimated breathing rate and the upper cutoff frequency is twice the estimated breathing rate.
However, Redmond teaches wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate (range of filter may be set within wide range of potential breathing rate estimates, paragraph 116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris wherein the lower cutoff frequency is one half the estimated breathing rate and the upper cutoff frequency is twice the estimated breathing rate as taught by Redmond as in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) and this would provide a range which may allow for variations within the breathing rate without losing data.
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Redmond (WO 2013/177621).
In regards to claim 40, Peiris in view of White teaches the method of claim 1.
The modified Peiris does not teach wherein the output indications comprise a time series of Boolean usage indications at successive time instants.
However, Redmond teaches a respiratory therapy and monitoring device which uses time series Boolean indicators to monitor and classify the breathing status of the patient a given time instants (paragraph 236) during continuous monitoring (paragraph 99).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Peiris wherein the output indications comprise a time series of Boolean usage indications at successive time instants as taught by Redmond as this is a known means of providing and accumulating easily distinguishable data regarding patient status.
Response to Arguments
	In regards to the arguments concerning independent claim 1, these arguments concern the amendment made to claim 1 and addressed in the new rejections above.  
	Limitations of the new claims are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785